Name: 92/589/EEC: Commission Decision of 21 December 1992 on a multiannual guidance programme for the fishing fleet of Belgium for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  management;  Europe
 Date Published: 1992-12-31

 Avis juridique important|31992D058992/589/EEC: Commission Decision of 21 December 1992 on a multiannual guidance programme for the fishing fleet of Belgium for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the French and Dutch texts are authentic) Official Journal L 401 , 31/12/1992 P. 0009 - 0014COMMISSION DECISION of 21 December 1992 on a multiannual guidance programme for the fishing fleet of Belgium for the period 1993 to 1996 pursuant to Council Regulation (EEC) N ° 4028/86 (Only the French and Dutch texts are authentic) (92/589/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) N ° 3946/92 (2), Whereas Council Regulation (EEC) N ° 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (3), and in particular Article 2 (d) thereof, lists as one of its objectives conservation measures consisting of restricting fishing effort; Whereas the resolution of the European Parliament on the Commission's 1991 report on the common fisheries policy (4) refers to the structural adjustment of the fleet through the adoption of a new generation of MGPs ensuring a reduction in fishing capacity differentiated according to region and fishery; Whereas at its meeting of 3 April 1992 the Council concluded that in order to ensure the continuity of fisheries, one of the objectives of the future common fisheries policy must be to re-establish the balance between resources and fishing effort, including capacity, and to maintain a balanced and rational management of resources; Whereas the Economic and Social Committee, in its opinion on the 1991 report delivered on 27 May 1992, takes the view that the MGPs are an essential means of matching fishing capacity to exploitable resources and that further reduction of the Community's fleet must be differentiated; Whereas on 30 April 1991 the Belgian Government forwarded to the Commission a multiannual guidance programme for the fishing fleet for the period 1992 to 1996, herinafter called 'the programme`, in accordance with Article 3 (3) of Regulation (EEC) N ° 4028/86; whereas it later forwarded additional information concerning the programme; Whereas it is necessary to consider whether the programme fulfils the conditions laid down in Article 2 of Regulation (EEC) N ° 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas the objectives for reducing fleet capacity fixed on 31 December 1991 in the previous programme constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the objectives are achieved; Whereas the Commission adopted a transitional programme for 1992 (5); whereas the objectives fixed in the Belgian transitional programme should be included in the objectives of the present programme; Whereas it is important that the overall reduction in fishing effort judged to be necessary in order to adapt the Community fleet to available resources should reflect significant reductions in particular segments of that fleet where an imbalance is most apparent; whereas coefficients for the reduction of fishing effort, differentiated according to fishery or group of fisheries, should therefore be applied to the segments of the fleet thus identified; Whereas account must be taken of an annual increase of 2 % in fishing effort linked to technical progress; Whereas available biological and economic analyses suggest that overall reduction in fishing effort, differentiated for the broad groups of target species, should be of 20 % for demersal species, 15 % for benthic species and zero growth in effort for pelagic species; Whereas, in order to attain these objectives and improve fishing methods, reductions in effort should primarily be focused on segments of the fleet using non-selective gear, particularly those likely to catch large numbers of juveniles, while ensuring that there is no increase in segments using more selective gear;. Whereas, in order to attain the objectives of the programme, it may be necessary to take steps to influence all the parameters connected with fishing mortality, particularly the capacity and activity of the fleet; whereas, however, structural measures must be focused chiefly on the elimination of excess capacity; Whereas it is necessary to verify that the objectives fixed in the programme are progressively and coherently met; whereas intermediate and indicative annual objectives should therefore be determined as a basis for Article 5 of Regulation (EEC) N ° 4028/86; Whereas in addition to the six-monthly transmission by Belgium of statements concerning development of the fishing fleet and, where applicable, its activity, it is necessary to ensure that these data tally with the information in the Community register of fishing vessels; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant Community financial assistance; Whereas to programme a concerted and balanced reduction in the overall fishing effort of the Community's fleets requires the Community aid scheme to be focused on measures enabling the objectives of the programme to be attained within the deadlines laid down; whereas priority should also be given to investments aimed at bringing the fleet into line with Community rules on hygiene and safety and to investments in the development of selective fisheries which cause minimum damage to the marine environment; Whereas the Standing Committee for the Fishing Industry has not given an opinion within the time limit set by the chairman, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet for the period 1992 to 1996, as forwarded by the Belgian Government on 30 April 1991 and supplemented by the Government at a later date, is hereby approved subject to the conditions laid down in this Decision and provided that those conditions are met. Article 2 In order to ensure a durable balance between fishery resources and the fishing effort of the Community fleet, Belgium has segmented its fishing fleet as shown in the Annex. The following coefficients shall be applied to the fishing capacity of the segments thus obtained: - 20 % to segments practising bottom trawling in teams or using an otter trawl and fishing for demersal stocks, - 15 % to dredgers and beam trawlers for benthic stocks, - 0 %, i.e. zero growth in other segments. These reductions shall apply to the objectives fixed on 31 December 1991 as the starting point for the transitional programme for 1992 adopted for Belgium and based on the situation of the fishing fleet at 1 January 1992 as presented by that Member State. Article 3 1. The reduction in fishing effort may result from the combined effect of reductions in capacity and reductions in activity. 2. At least 55 % of the overall objective of the programme, defined as the sum of the partial objectives for each segment, must be achieved by means of reductions in capacity. 3. The remainder may be achieved by means of measures to reduce activity, such as restrictions in time at sea, provided that they are based on permanent laws and administrative provisions accepted by the Commission and techniques approved by the Commission. 4. The final objectives for each segment and the annual intermediate indicative objectives shall be determined in accordance with points 2 and 4 of the additional provisions in the Annex. Article 4 At the latest by 15 February and 31 July of each year for the previous six-month periods ending on 31 December and 30 June respectively, Belgium shall forward to the Commission, in respect of each segment of the fishing fleet defined in the Annex, information on the number of vessels commissioned, the tonnage and engine power added and withdrawn, as the case may be, and the time at sea by homogeneous group of vessels, with their six-monthly variations, pursuant to the special provisions of the programme. Such information shall tally with the information forwarded in accordance with Commission Regulation (EEC) N ° 163/89 (1) on the Community register of fishing vessels. Article 5 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 21 December 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ N ° L 376, 31. 12. 1986. p. 7. (2) See page 1 of this Official Journal. (3) OJ N ° L 24, 27. 1. 1983, p. 2. (4) Resolution A3-0175/92. (5) OJ N ° L 193, 13. 7. 1992. (1) OJ N ° L 20, 25. 1. 1989, p. 5. ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE FISHING FLEET OF BELGIUM FOR THE PERIOD 1993 TO 1996 I. TABLES OF OBJECTIVES (Refer to the end of the Annex) II. ADDITIONAL PROVISIONS 1. Segmentation Segmentation of the fleet shall take account of the different resources fished and fishing zones (coastal, Community and international/third country, Mediterranean and waters of the remotest Community regions), the groups of species targeted (demersal, benthic and pelagic) and the gear used. The segments thus determined shall be homogeneous and distinct, i.e. the objectives fixed for each segment must be attained by the end of the programme. 2. Final objectives for each segment The final objectives shall be fixed in terms of capacity (tonnage in GRT and engine power in kW) on the basis of the initial objectives fixed on 31 December 1991 in the transitional programme for 1992. The following formula shall be used to determine the objective for each segment: Let (a) be a segment for which the capacity in tonnage and engine power at 1 January 1992 is known and to which a reduction coefficient (y) is applied. Segment objective (a) = (1 y) Ã  situation at 1. 1. 1992 Ã  overall objective at 31. 12. 1991overall situation at 1. 1. 1992 3. Calculation of reductions in activity By the end of the programme, for the Member States applying this provision, activity must be reduced to a predetermined level not exceeding the authorized limits, so that the sum of the annual intermediate reductions in activity is at least equal to that which would result from a linear reduction in activity year by year. The reductions in fishing effort thus achieved will be calculated at the end of the programme so that the objectives can be readjusted by a percentage equal to that due to the effect of the reductions in activity on overall fishing effort. Non-application of these measures may not result in an authorization to increase activity. 4. Annual intermediate objectives In order to ensure proper monitoring based on the gradual achievement of the objectives fixed in the programme, annual intermediate objectives shall be set for the programme. These objectives shall be expressed as a percentage of the objectives fixed on 31 December 1991 in the previous programmes. In addition to the single objective of 2 % fixed in the transitional programme for 1992, a percentage equal to 25 % of the overall objective less 2 % should be achieved in each year of the programme, starting from 31 December 1993. 5. Implementation and monitoring Implementation of the measures to reduce the activity of vessels in certain segments of the fleet will require that the Member State provide the Commission with the assurance that it will have the following information for each of the segments concerned: - the data on the level of activity prior to the entry into force of the measures (reference basis: 1991), - assurance that it has effective time at sea management tools and is able to manage licensing schemes, particularly with regard to multipurpose vessels, - data for monitoring the effect of the measures implemented under this programme in accordance with Article 2 and the rules on the Community register of fishing vessels. Such measures must produce effects which can be checked by the Commission pursuant to the Community rules on controls. 6. Planned measures Notwithstanding Articles 6 and 9 of Regulation (EEC) N ° 4028/86, priority shall be given to: - measures to adjust fishing capacity in line with exploitable resources, - investments carried out on board vessels in order to bring them into line with Community rules on hygiene and safety, - investments to improve fishing methods and allow fishing which is more selective and/or less damaging to the marine environment, - investments carried out on board vessels to improve the control of fishing operations. The Commission hereby reminds local, regional and national authorities that any structural aid granted to the sector in question must be included in the present programme. 7. Revision of the programme The programme may be revised, on the initiative of the Commission, in the light of the experience gained and the national and Community rules in force, in order to take account of new factors which might help improve the implementation of the programme and ensure that its objectives are better met. Such revision must take place before the end of 1994. Revision may, if necessary, include the insertion into the programme of the tools for managing measures to reduce the activity of fishing vessels for certain segments of the fleet. To this end the objectives of the segments concerned will be expressed in a unit of measurement of capacity (engine power and/or tonnage) per activity (time at sea), or using any other formula approved by the Commission. >TABLE>